t c summary opinion united_states tax_court joseph l evans petitioner v commissioner of internal revenue respondent docket no 20464-13s l filed date joseph l evans pro_se matthew s reddington for respondent summary opinion gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect for the relevant times and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the controversy before the court arises from respondent’s determination to proceed with collection by the filing of a notice_of_federal_tax_lien under sec_6320 with respect to petitioner’s and tax_liabilities and frivolous_return penalties for and the issues for our consideration are whether respondent’s settlement officer abused her discretion by making the determination that respondent should proceed with collection and whether the returns and or amended returns that petitioner submitted were frivolous so as to warrant the assessment of penalties under sec_6702 background at the time the petition was filed petitioner resided in pennsylvania petitioner submitted a form 1040ez income_tax return for single and joint filers with no dependents reporting zero wages and zero in all income boxes except for unemployment_compensation where he reported dollar_figure he reported income_tax_withholding of dollar_figure and sought a refund of the dollar_figure attached to the form 1040ez were three forms w-2 wage and tax statement each of which reflected amounts of wages and tax withheld the_amount_of_wages on each form_w-2 had been crossed out and the following statement attached this corrected w-2 is submitted to rebut a document known to have been submitted previously by the party identified as employer which has erroneously alleged a payment to the party listed as employee as defined by the sec_3121 and sec_3401 i am not an employee nor have i received wages as defined by the aforementioned relevant code sections i declare that i have examined this statement and to the best of my knowledge it is true correct and complete followed by a signature and date each form_w-2 had been further modified by the addition of the word corrected petitioner also attached forms substitute for form_w-2 wage and tax statement or form 1099-r distribution from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc with respect to each form_w-2 indicating zero wages and the same amounts of tax withheld as was shown on each form_w-2 when petitioner initially submitted his return respondent sent him a notification that adjustments had been made with respect to his income_tax_withholding and also issued a refund check for dollar_figure thereafter in connection with petitioner’s return he received an examination_report denying a refund and instead advising that he would have a dollar_figure income_tax deficiency for the tax_year petitioner in response submitted a form 1040a u s individual_income_tax_return which in all respects made the same contentions as the form 1040ez for and claimed the same dollar_figure refund of all tax withheld petitioner also disagreed with the examination_report for subsequently petitioner filed a form 1040x amended u s individual_income_tax_return which ostensibly disputed the amount of tax that respondent determined and sought a dollar_figure refund for respondent assessed dollar_figure penalties under sec_6702 with respect to petitioner’s submitted or filed documents for petitioner followed the same approach as for submitting a form 1040ez showing zero wages and zero in all income boxes except unemployment_compensation where he reported dollar_figure he reported income_tax_withholding of dollar_figure and requested a refund of that amount contending that he did not have wages similarly petitioner submitted a second form 1040ez with an attached form_4852 in response to respondent’s examination_report for which included the same claim_for_refund of the dollar_figure in withholding respondent likewise assessed dollar_figure penalties with respect to the returns for petitioner again followed the same approach as for and submitting a form 1040a showing zero wages and dollar_figure in withholding but seeking a dollar_figure refund which was slightly less than the amount of tax withheld on the form 1040a petitioner reported dollar_figure of unemployment_compensation which he included in his adjusted_gross_income resulting in a dollar_figure tax_liability for subsequently petitioner submitted a form 1040x which reflected an amended refund of dollar_figure again respondent assessed dollar_figure penalties in connection with petitioner’s documents for and petitioner filed returns that respondent also considered to be frivolous and the documents filed were not treated as timely filed returns respondent issued a statutory_notice_of_deficiency for petitioner’ sec_2010 and sec_2011 tax years determining income_tax deficiencies and late filing additions to tax petitioner did not petition this court with respect to the and deficiency_notice and respondent assessed the determined income_tax deficiencies and additions to tax after the dollar_figure penalties had been assessed petitioner was in touch with a representative of the internal_revenue_service irs appeals_office who advised that a form could be filed with respect the penalties and that the amount of each penalty could be reduced from dollar_figure to dollar_figure petitioner chose not to submit the form and or pay reduced penalties on date respondent mailed to petitioner a notice_of_determination concerning collection action s under sec_6320 and or concerning income_tax for and and sec_6702 frivolous tax penalties for and in that notice respondent determined that the filing of a notice_of_federal_tax_lien was proper and appropriate the notice_of_determination was preceded by the following events in response to notification of the filing of a notice_of_federal_tax_lien petitioner filed a form request for a collection_due_process or equivalent_hearing in the form petitioner advised that irs did not follow procedures i have entered into an installment_agreement due to fear of financial hardship i have submitted contradicting information regarding tax years on oct respondent’s settlement officer so acknowledged petitioner’s request and a hearing via telephone was held on date during the telephone hearing petitioner contended that the frivolous_return penalties for and should not be applied because he had submitted amended returns for those years the so responded that the amended returns were also considered frivolous in his timely petition to this court filed date petitioner contested respondent’s determination with respect to the frivolous_return penalties by alleging that he had filed amended returns for the three years involved he also contested the late filing additions for and alleging that he had timely filed those returns petitioner also contended that respondent did not comply with procedures during the administrative collection process discussion petitioner seeks review of the determination by the irs sustaining collection activity with respect to unpaid income_tax and sec_6702 frivolous_return penalties in this type of action we review an irs administrative determination de novo if the underlying tax_liability is properly at issue 114_tc_176 otherwise the court reviews the irs determination for abuse_of_discretion id pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir if a taxpayer requests a hearing in response to a notice_of_federal_tax_lien he may raise any relevant issue relating to the unpaid tax or the collection action sec_6330 sec_6330 permits a taxpayer to challenge the existence or amount of his underlying liability in a collection_due_process proceeding only if he did not receive a notice_of_deficiency or otherwise have an opportunity to contest that liability petitioner raises the underlying liabilities with respect to the sec_6702 frivolous_return penalties the commissioner may assess a frivolous_return penalty without a preassessment opportunity to contest such determinations see sec_6703 accordingly petitioner did not previously have the opportunity to question the underlying sec_6702 penalties and may do so in this proceeding generally sec_6702 provides for a dollar_figure civil penalty for filing a frivolous tax_return petitioner argues that his filing of amended or supplementary returns for and remedied any shortcomings of the original returns and therefore the penalties should not be applicable respondent argues that all of petitioner’s returns were frivolous and that his approach comports with an often- used tactic to avoid paying income_tax ie filing a zero return this court has jurisdiction and petitioner may contest frivolous_return penalties in a sec_6330 collection action before this court see 130_tc_44 a civil penalty for filing a frivolous_return may be assessed against a taxpayer if three requirements are met the taxpayer files a document that purports to be an income_tax return sec_6702 the purported return lacks the information needed to gauge the substantial correctness of the self-assessment or contains information indicating the self- assessment is substantially incorrect id and the taxpayer’s conduct is based on a position the secretary has identified as frivolous or demonstrates a desire to delay or impede the administration of federal tax laws sec_6702 during the commissioner issued notice_2007_30 2007_1_cb_883 setting forth positions which are considered frivolous germane amongst the positions is the following e a taxpayer has an option under the law to file a document or set of documents in lieu of a return or elect to file a tax_return reporting zero taxable_income and zero tax_liability even if the taxpayer received taxable_income during the taxable_period for which the return is filed or similar arguments described as frivolous in revrul_2004_34 2004_1_cb_619 id c b pincite the holding set forth in revrul_2004_34 2004_1_cb_619 is as follows a taxpayer cannot use a zero return to avoid or evade the taxpayer’s federal_income_tax liability taxpayers attempting to avoid or evade their federal tax_liability by taking frivolous positions will be liable for the actual tax due plus statutory interest in addition the service will determine civil penalties against taxpayers where appropriate and those taxpayers may also face criminal prosecution the service also will determine appropriate penalties against persons who prepare frivolous returns or promote frivolous positions and those persons may also face criminal prosecution promoters and others who assist taxpayers in engaging in these schemes also may be enjoined from doing so under sec_7408 we note that the commissioner’s position as stated above was made public as early as courts generally look to the face of the documents to determine whether a taxpayer is liable for a frivolous_return penalty as a matter of law see 136_tc_455 290_fsupp2d_1220 d nev the tactic used by petitioner in submitting returns for and fully comports with the circumstances described in the above-quoted ruling and other similar cases the question posed in cases in which this issue was considered is whether the return filed evidences an honest and reasonable attempt to satisfy the tax laws and or contains sufficient data to calculate the tax_liability petitioner filed return documents seeking refunds of tax and showing zero on every line except for the lines for unemployment_compensation withholding credits payments and refunds although petitioner attached forms w-2 he modified them and attempted to qualify them by claiming that those who issued the forms w-2 reporting that he earned wages were not employers and that he was not an employee citing two sections of the internal_revenue_code in support of his qualifications during the trial petitioner was asked about the explanatory paragraphs he had attached to each form_w-2 alleging that he was correcting the form_w-2 because he was not an employee as defined by sec_3121 and sec_3401 in particular he was asked why he believed that the income he received was not wages he responded it’s all in the internal_revenue_code section based upon their definitions when asked where he obtained that information petitioner did not know and could not remember he was also asked whether someone had advised him to file his return in the manner that he did and he responded no under those circumstances we cannot find that the returns petitioner filed are an honest and reasonable attempt to satisfy the tax laws the commissioner’s position has been extant since at least and caselaw with substantially_similar facts held against taxpayers for many years before petitioner filed his and return documents see eg 136_tc_455 bonaccorso v commissioner tcmemo_2005_278 under these circumstances petitioner’s argument falls flat and has been long recognized as stale groundless and frivolous bonaccorso v commissioner tcmemo_2005_278 slip op pincite it is clear from the record before the court that petitioner used this ploy simply as a means to obtain a refund of tax withheld and that the documents submitted to respondent are frivolous within the meaning of sec_6702 petitioner also raises the question of whether the commissioner is empowered to assess sec_6702 civil penalties on more than one return for a taxable_period respondent in essence contends that sec_6702 does not limit the dollar_figure penalty to a single document per taxable_period we agree with respondent in grunsted v commissioner t c pincite this court found that the commissioner properly assessed five sec_6702 frivolous_return penalties for three taxable years petitioner also raises the underlying tax_liabilities for and in that he contends that the late filing addition_to_tax under sec_6651 should not apply because his returns were timely filed with respect to that argument petitioner was provided an opportunity to question the and liabilities and additions because of his receipt of a notice_of_deficiency petitioner however did not contest respondent’s determination by petitioning this court to place his contentions in controversy sec_6330 permits a taxpayer to challenge the existence or amount of his underlying liability in a collection proceeding only if he did not receive a notice_of_deficiency or otherwise have an opportunity to contest that liability petitioner did receive a notice_of_deficiency and is thereby precluded under sec_6330 from challenging the underlying tax_liabilities in a subsequent hearing or in this court’s proceeding see 132_tc_301 see also sec_301_6320-1 q a-e2 e q a-e2 proced admin regs finally we consider petitioner’s contentions that respondent did not comply with procedures during the administrative collection process petitioner did not present any evidence showing a lack of compliance where the underlying liability is not at issue the court reviews the notice_of_determination to decide whether there was an abuse_of_discretion 414_f3d_144 1st cir callahan v commissioner t c pincite goza v commissioner t c pincite the determination of the settlement officer must take into consideration the verification that the requirements of applicable law and administrative procedure have been met issues raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection be no more intrusive than necessary sec_6330 see also 117_tc_183 we note that the record reflects that the settlement officer properly based her determination on the factors required by sec_6330 we accordingly hold that the determination to proceed with collection was not an abuse of the settlement officer’s discretion and accordingly the collection action is sustained to reflect the foregoing an appropriate decision will be entered
